—In an action for a divorce and ancillary relief, the plaintiff appeals (1) from an order of the Supreme Court, Westchester County (Burchell, J.), entered April 1, 1985, which denied her application for an order directing the defendant husband to pay certain of her counsel fees, (2) as limited by her brief, from so much of an order of the same court (Ritter, J.), entered May 10, 1985, as denied her motion to vacate the distributive award in a countersupplemental judgment of divorce entered October 22, 1982, on the ground of newly discovered evidence and for counsel fees, and (3) from so much *524of an order of the same court (Gagliardi, J.), entered May 23, 1985, as denied her motion for an order directing the defendant to accept her offer to purchase the defendant’s interest in the marital premises at his net share of the sales proceeds that would be received from a third party.
Ordered that the order entered April 1, 1985 is affirmed, and the order entered May 10, 1985 is affirmed insofar as appealed from; and it is further,
Ordered that the appeal from the order entered May 23, 1985, is dismissed for failure to perfect the same in accordance with the rules of this court (22 NYCRR 670.20 [f]); and it is further,
Ordered that the respondent is awarded one bill of costs.
A review of the records on the appeals from the orders entered April 1, 1985 and May 10, 1985 reflects that Special Term properly exercised its discretion. Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.